Citation Nr: 1046045	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-13 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to residuals of diabetes mellitus. 

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico (hereinafter RO).


FINDINGS OF FACT

1.  The Veteran's lay contentions are not competent to establish 
the etiology of a current diagnosis of depression.

2.  The competent evidence establishes that the Veteran's current 
psychiatric disorder is not related to or secondary to service-
connected disability, and there is no evidence that service-
connected disability aggravates the severity of the psychiatric 
disorder. 

3.  Diabetes requires insulin and a restricted diet but does not 
require regulation of activities.  

4.  Service connection is in effect for diabetes mellitus, rated 
as 20 percent disabling; peripheral neuropathy of the left and 
right upper extremities associated with diabetes mellitus, each 
rated as 20 percent disabling; peripheral neuropathy of the left 
and right lower extremities associated with diabetes mellitus, 
each rated as 10 percent disabling; atherosclerotic heart disease 
associated with diabetes mellitus, rated as 10 percent disabling; 
and cataracts and erectile dysfunction associated with diabetes 
mellitus, each rated noncompensable; the combined evaluation for 
all service connected disabilities is 70 percent. 

5.  The Veteran reports education through two years of college 
and employment as a policeman; he reports that he became too 
disabled to work in April 2004. 
6.  Service connected disability, by itself, does not preclude 
the Veteran from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of service 
connected disability, to include by way of aggravation.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2010). 

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).   

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with respect to the claim for service connection for 
a psychiatric disorder by letter dated in August 2007, the claim 
for an increased rating for diabetes mellitus in letters dated in 
September 2002, October 2004, March 2006, March 2009, and 
September 2010, and the claim for TDIU by letter dated in March 
2005.  By way of these letters and adjudications performed by the 
RO, the Veteran was informed of the information and evidence 
necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports, VA and 
private clinical reports, and reports from the Social Security 
Administration (hereinafter SSA) have been obtained.  The Board 
notes that a 2006 psychiatric examination conducted by SSA is 
written in Spanish, but that examination report was discussed in 
the SSA decision favorable to the Veteran, and translated 
therein.  The Board finds that lack of a complete translation of 
this document is not prejudicial to the Veteran, since the SSA 
decision discussed the pertinent findings, and portions of the 
document, such as the GAF score, were in English.  

The Veteran was afforded a VA examination in September 2007 that 
included an opinion as to whether the Veteran has a psychiatric 
disability as a result of service, and this examination was 
otherwise adequate to adjudicate the claim for service connection 
for a psychiatric disorder.  

Multiple examinations, most recently in April 2009, addressing 
the severity of the service connected disability attributed to 
diabetes have been conducted, and the reports from these 
examinations are adequate to determine whether the Veteran is 
entitled to an increased rating for his diabetes mellitus and 
entitlement to TDIU.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection for a Psychiatric Disability

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough for a grant of service connection; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran does not contend that a psychiatric disability was 
incurred or aggravated in service.  Review of the service 
treatment reports, to include the reports from the August 1971 
separation examination, do not reflect a psychiatric disorder.  
Post-service evidence reflects no complaints or diagnosis of any 
psychiatric disorder until long after the end of any period 
during which service connection could be presumed.  38 U.S.C.A. 
§ 1101.

The Veteran does contend that he has a psychiatric disability as 
a result of coping with his service connected diabetes residuals, 
thereby warranting service connection for a psychiatric 
disability on a "secondary" basis pursuant to 
38 C.F.R. § 3.310.  

Pertinent evidence includes a September 2004 VA physical therapy 
note showing the Veteran complaining about an inability to work 
in his occupation as a policeman after fracturing his right arm.  
The Veteran again expressed concern that the residuals of his 
wrist fracture were preventing him from returning to his work as 
a policeman.  The Veteran was on medical leave following 
residuals of a right wrist open fracture; the right wrist injury 
eventually forced the termination of the Veteran's employment 
with the police force.  

In the following months, he stated that elbow pain, inability to 
make a fist, and other upper extremity limitations were his 
primary complaint.  In March 2005, a diagnosis of nerve 
entrapment, right upper extremity, was assigned.  In March 2005, 
the Veteran reported excessive anxiety and crying episodes 
related to his job status.  A diagnosis of major depression, 
single episode, was assigned.  In March 2005 through May 2005, 
each treatment note reflects that the Veteran's primary complaint 
was his right arm status and his inability to return to work 
because of his right arm limitations.

Also of record is a report from a VA outpatient psychiatric 
evaluation in June 2005 that showed the Veteran complaining about 
worry, depression, and anxiety due to being told he needed 
surgery for residuals of the right arm fracture, with a diagnosis 
at that time of "Depression NOS."  The psychiatrist noted that 
the"[m]ental and medical conditions of this patient are 
considered of such severity and duration as to completely impair 
his ability to continue dealing effectively with his present 
responsibilities as Lieutenant, City Police System, Ponce."  

Each time the Veteran was treated for depression, he discussed 
economic and employment concerns, relating these concerns to his 
right arm injury.  In June 2005, the Veteran stated that his 
depression was worse because he had been told that he would need 
additional surgical intervention for residuals of his right wrist 
fracture.  A September 2006 psychiatric examination conducted by 
SSA, discussed in SSA's October 2006 favorable decision, revealed 
severe major depression, with a GAF (Global Assessment of 
Functioning) score of 50.  The diagnosis of major depression, 
single episode, was changed to recurrent depression.

In August 2007, the Veteran asserted that his service-connected 
disabilities and major depression were preventing him from 
maintaining substantially gainful employment.  In September 2007, 
medical opinion was sought as to whether the Veteran's 
psychiatric problems were related to diabetes or other service-
connected disabilities.  The examiner discussed and summarized 
the review of the pertinent evidence contained in the claims 
file, to include reports from the SSA in conjunction with their 
October 2006 disability determination.  The examiner supported 
her opinion as follows:  

This [V]eteran was diagnosed with diabetes 
at the age of 41, with peripheral 
neuropathy in 2003 and 2004.  In 2003 [he 
was] also found to have cataracts 
associated to diabetes, and in 2006 with 
erectile dysfunction.  It is clearly 
evident in the progress notes of his 
psychiatric treatment at Ponce, and even in 
the psychiatric evaluation performed for 
social security purposes, that the first 
time the Veteran seeks psychiatric help was 
after suffering wrist fracture at home that 
impaired him to continue working, 
developing symptoms of anxiety  and 
depression due to the preoccupation of not 
being able to provide for his family, since 
his job as [a] municipal policeman was his 
only source of income . . . There is no 
reference in the progress notes of any of 
[the] Veteran's connected conditions as 
being the trigger or the cause for the 
development of his mental disorder.  

The examiner's opinion establishes that the Veteran's depression 
is medically unrelated to his service-connected diabetes mellitus 
or to his service-connected disabilities.  The Board interprets 
the determination that the Veteran's service-connected conditions 
did not trigger or cause a mental disorder as evidence that the 
current psychiatric disorder is not a result of service or any 
service-connected disability and is not secondary to or 
aggravated by a service-connected disability or disabilities.  
This interpretation of the opinion is consistent with the 
Veteran's contemporaneous statements, which reflect that the 
Veteran voiced concern about his right injury and limitations and 
did not include any mention of concern about any service-
connected disability, either as to effect on employment or as a 
basis for anxiety or worry.

To the extent that the Veteran contends that his service-
connected diabetes and other service-connected disabilities 
result in aggravation of his depression, the Board notes that the 
Veteran's GAF scores are rising, as compared to the GAF scores 
assigned at the time of initial diagnosis and treatment of 
depression.  The Veteran's GAF score currently, as stated in June 
2010 VA outpatient psychiatric treatment note, is 60.  Thus, to 
the extent that the Veteran contends that his service-connected 
disabilities are increasing in severity and thus aggravate his 
depression, the medical evidence establishes that the Veteran's 
depress is improving.  By definition, a temporary exacerbation of 
symptoms due to service-connected disability does not constitute 
aggravation.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent 
flare-ups of injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened).  The 
objective evidence establishes that the Veteran's service-
connected disabilities did not cause or trigger the Veteran's 
depression, and are unrelated to onset or severity of the 
depression.

The record otherwise reflects private and VA psychiatric 
treatment, with the assessment including Major Depression.  
Numerous VA outpatient psychiatric treatment records are 
associated with the claims files.  Several SSA psychiatric 
evaluations are of records.  None of the clinical or objective 
evidence links a psychiatric disorder to the Veteran's service-
connected diabetes, or to any other service-connected disability 
in any manner, to include by way of aggravation.  

The only evidence of record which is not consistent with the 
conclusion of the examiner who conducted that September 2007 VA 
examination is the assertion by the Veteran that "I maintain 
that my MDD (major depressive disorder) is related to s/c DMII."  
The Veteran is competent to describe the symptoms of depression 
or to provide observations about when he began to experience such 
symptoms.  The Veteran is also competent to report what comes to 
him through his senses; a lay individual is competent to report 
symptomatology which is observable and identifiable, and a lay 
person may be present competent evidence of a disorder such as 
varicose veins, which "may be diagnosed by . . . unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

Although a Veteran may be competent in certain situations, such 
as to provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, a Veteran is not competent to provide 
evidence as to more complex medical questions, such as the 
question presented in the appeal for service connection for 
depression.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
A determination as to the cause, etiology, or aggravation of 
depression is not a matter within the competence of the Veteran 
in this case to determine.  

Moreover, even if the Veteran could provide competent evidence as 
to whether service-connected disability caused or aggravated 
depression, the Veteran's statement of such causation in this 
case is not credible.  In particular, the treatment records and 
SSA disability evaluations reflect that the Veteran consistently 
stated that his inability to return to work and economic 
concerns, which began when the Veteran sustained a fracture of 
the right wrist in April 2004, were the cause of his depression.  
The clinical evidence in 2004 and 2005 contradicts the Veteran's 
current statements that he now believes his diabetes or other 
service-connected disabilities caused or were related to his 
depression, since the Veteran specifically referred to his right 
wrist injury and residuals of that injury as the cause of his 
anxiety.  As a matter of fact, the Board finds that the Veteran's 
statements linking depression to service-connected disability are 
not credible.  

Therefore, and in light of the lack of any competent evidence 
linking a psychiatric disability to service or service connected 
disability, the claim for service connection for a psychiatric 
disability must be denied.  Hickson, supra.  Finally, in reaching 
this decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the Veteran's claim for service connection for a psychiatric 
disability, the doctrine is not for application.  Gilbert, supra.  
 
B.  Increased Rating for Diabetes

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

A rating in excess of 20 percent (40 percent) for diabetes is for 
assignment where the condition requires insulin, restricted diet, 
and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  

Service connection for diabetes mellitus on a presumptive basis 
as due to exposure to Agent Orange was granted by a May 2002 
rating decision, and a 20 percent rating was assigned.  This 
rating has been assigned to the present time. 

As set forth above, entitlement to a rating in excess of 20 
percent for diabetes is warranted where the disability requires 
insulin, restricted diet, and regulation of activities.  The 
clinical evidence in this case, while clearly demonstrating that 
the Veteran requires insulin and a restricted diet due to his 
diabetes, does not show that the condition requires the 
regulation of activities.  In this regard, VA examinations 
conducted in October 2002, August 2004, April 2006, and April 
2009 tailored to determine if the criteria for an increased 
rating for diabetes mellitus were met specifically noted that the 
Veteran's diabetes did not require the regulation of activities.  
As such, the criteria for a 40 percent rating under 
38 C.F.R. § 4.119, DC 7913 are not met. 

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet. App. 242 (2008).  The governing norm 
in these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, as 
the service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  
 
The Veteran asserts a much more debilitating condition due to his 
service connected diabetes than was demonstrated by the evidence 
cited above, and the Board fully respects the Veteran's sincere 
assertions in this case.  However, it finds the probative weight 
of this positive evidence to be overcome by the more objective 
negative evidence cited above.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for an increased 
rating for diabetes must be denied.  Gilbert, 1 Vet. App. at 49.   

C.  TDIU 

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the obtaining and 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

The service connected disabilities are diabetes mellitus, rated 
as 20 percent disabling; peripheral neuropathy of the left and 
right upper extremities associated with diabetes mellitus, each 
rated as 20 percent disabling; peripheral neuropathy of the left 
and right lower extremities associated with diabetes mellitus, 
each rated as 10 percent disabling; atherosclerotic heart disease 
associated with diabetes mellitus, rated as 10 percent disabling; 
and cataracts and erectile dysfunction associated with diabetes 
mellitus, each rated noncompensable.  The service connected 
disabilities, combined under 38 C.F.R. § 4.25, are considered 70 
percent disabling. 

As shown above, while the service connected disability combines 
to 70 percent, there is not a single disability ratable at 40 
percent or more; as such, the service-connected disability does 
not meet the percentage rating standards for TDIU.  38 C.F.R. § 
4.16(a).  Nevertheless, the Board must consider whether the 
evidence warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an extraschedular 
basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 
15 Vet. App. at 6.  

The Board notes initially that the SSA has found the Veteran to 
be disabled since February 2005 under the guidelines of that 
agency.  In its October 2006 determination finding the Veteran to 
be disabled, the SSA listed diabetes, hypertension, status/post 
wrist fracture, carpal tunnel syndrome and depression as his 
"severe impairments."  A November 2006 SSA document prepared in 
connection with this award found the primary diagnosis to be 
depression and the secondary diagnosis to be diabetes.  The fact 
that the disorder listed as the primary disability for SSA 
purposes is consistent with the Board's decision herein.  The 
fact that the Veteran's service-connected diabetes was listed as 
the second disability supporting the SSA award of benefits does 
not require that VA find that service-connected diabetes 
precludes employment.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) (VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA).  

On a TDIU application filed in February 2005, the Veteran 
reported education through two years of college and employment as 
a policeman.  He indicated therein that he became too disabled to 
work in April 2004.  The evidence establishes that the disabling 
incurrence in April 2004 was a fracture of the Veteran's right 
wrist.  

Service connection is not in effect for the Veteran's right wrist 
fracture.  It is emphasized that only service-connected 
disability may be considered in determining whether the Veteran 
is entitled to TDIU.  The SSA determination establishes that the 
Veteran is unable to work because he is unable to perform even 
light or sedentary employment which requires the use of the right 
hand (or both hands).  See SSA October 2006 decision.  The SSA 
decision also reflects that the Veteran's inability to work with 
others, resulting from his psychiatric disorder, also decreases 
his ability to perform past relevant work.  The cover sheet to 
the award of SSA benefits lists depression as the primary 
disorder on which the award was based, with diabetes as secondary 
basis of the award.  However, the discussion of the findings of 
unemployability reflects that the Veteran was not able to work as 
a policeman due to a non-service connected disability, a fracture 
of the right wrist.  

In addition, the determination by a VA psychiatrist in June 2005 
following a discussion of the Veteran's worry over his right 
wrist fracture was that the Veteran was not able to continue 
employment as a police lieutenant due to medical and mental 
conditions.  Moreover, the most recent VA diabetes examination in 
April 2009 found the Veteran to be retired due to physical and 
psychiatric problems.  Finally and as noted above, multiple VA 
examinations have found the Veteran's diabetes to have not 
required the regulation of activities, and there is otherwise no 
evidence indicating that service connected diabetes residuals, by 
themselves, resulted in the Veteran being unemployable.  

The Board acknowledges that service connected residuals of 
diabetes and its complications undoubtedly impacted employment to 
some extent, but to conclude that all forms of employment were 
precluded by diabetes would not be reasonable, given the evidence 
as set forth above.  As was noted in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993): 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the Veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  Thus, in this case, as in Van 
Hoose, it is the Board's conclusion that all employment, even 
sedentary, has not been precluded due solely to service-connected 
disability.  As the SSA decision clearly noted, the Veteran's 
inability to use his right (major) upper extremity, and his 
inability to make judgments in work-related situations, respond 
appropriately to others, or deal with stresses were the most 
significant factors impairing the Veteran's ability to work.  No 
service-connected disability precludes the Veteran from 
performing sedentary work.  The most recent clinical evidence 
establishes that the Veteran's service-connected peripheral 
neuropathy would have minimal, if any impact to impair any task 
required for sedentary employment.  The SSA decision, in 
particular, the discussion of the impairment of sedentary 
employment tasks due to right arm and hand limitation for which 
service connection is not in effect, is entirely consistent with 
the Board's determination that the Veteran's service-connected 
disabilities do not preclude employment to an extent beyond the 
70 percent combined evaluation currently assigned.  

As such, the RO's decision not to refer this issue to the 
Director of Compensation and Pension Service for consideration of 
a TDIU was correct.  In making this determination, the Board 
finds that the benefit of the doubt doctrine is inapplicable, and 
that the claim for TDIU must therefore be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to residuals of diabetes mellitus, is 
denied.  

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied. 

Entitlement to TDIU is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


